Dissenting Opinion.
Comstock, J.
I cannot concur in the opinion of the majority of the court.
The jury found, and were warranted from the evi*290deuce in so finding, that the appellant and appellee had mutually promised to marry. Appellee was ready and willing at the appointed time to carry out her agreement. The defendant failed to appear, and his reasons and subsequent conduct only aggravated the offense. Appellee never consented to a postponement of the ceremony. Appellee, in indigent circumstances, partly dependent for the support of herself and children upon the charity of her neighbors, was doubtless flattered by the attentions of a man of comparative •wealth, enjoying a social position superior to her own. It is not likely that the engagement had its origin in love. As to the woman, it may have been founded partly in her necessitous condition, partly upon gratitude for what she deemed well meant kindness. The age of appellant does not ordinarily inspire love in a woman of twenty-four, and the evidence does not disclose that he possessed special attractions other than financial, superior to those of other men at his time of life; but whatever may have been the moving cause of their engagement, it was entered into, and without the fault of appellee was broken by appellant without justification.
It is the policy of the courts to insist on good faith in all social, domestic and business relations of life. The rule should not be relaxed in favor of a man of age and experience and against a member of the weaker sex struggling with the adverse conditions of poverty. The judgment should be affirmed.